DETAILED ACTION
This Office Action is in response to Applicant’s application, 16/325,406, filed on 14 February, 2019, in which claims 1 to 10 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The Information Disclosure Statement (IDS), filed on 20 July, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosed therein has been considered by the Examiner.
Drawings
The drawings submitted on 14 February, 2019 have been reviewed and accepted by the Examiner.
Priority
Receipt is acknowledged of paper submitted under 35 U.S.C. 119(a)-(d) or under 35 U.S.C. 120, 121, 365(c), or 386(c) which has been placed of record in the file.
Notation
References to patents will be in the form of [C:L] where C is the column number and L is the line number.  References to pre-grant patent publications will be to the paragraph number in the form of [xxxx].
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2020/009842 (Jeon).
Regarding claim 1, Jeon discloses a display panel, comprising: 
a display region, first area A1 [0039] for displaying images as described at [0039]; 
a non-display region, BA [0041], disposed outside the display region, as shown, wherein the non-display region comprises a bending region BA [0041]; 
a metal trace, SL, extending from the display region to the bending region, as shown; and 

    PNG
    media_image1.png
    831
    568
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    829
    531
    media_image2.png
    Greyscale
a stress adjustment layer, 400 [0050-51], disposed on the metal trace, as shown, and corresponding to the bending region, as shown. 
Regarding claim 2 which depends upon claim 1, Jeon teaches a flexible substrate, 110 [0058], wherein the metal trace is disposed on the flexible substrate, as shown, and suggest the stress adjustment layer having a thickness that is less than or equal to a thickness of the flexible substrate at Figure 4.  Furthermore Examiner takes the position that there is a recognized problem in the art, establishing a neutral plane in the wiring lines. Jeong teaches that the thickness of the stress adjusting layer, modulates stress in the wiring lines see e.g. [0085] and an artisan would recognize film stress is proportional to the inverse to thickness.  Thus for a given set of materials, i.e. Poisson ratio’s, there are a finite number or relationships between the stress adjusting KSR International Co. v. Teleflex Inc., 550 U.S. 398, 421 (2007).
Regarding claim 4 which depends upon claim 1, Jeon teaches thickness of the stress adjustment layer is greater than 0 µm.
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to configure the device of claim 1 wherein a thickness of the stress adjustment layer has a range from 5 to 10 µm because in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists.  In re Woodruff, 919 F.2d 1575 (Fed. Cir. 1990).  See MPEP 2144.05.
Regarding claim 9 which depends upon claim 1, Jeon suggests that when the bending region is bent, a neutral plane, NP [0052], is disposed on a layer of the metal trace [0086] where Examiner notes metals are known in the art to be in tensile stress state. 
Regarding claim 10, Jeon discloses a display device, see claim 1, comprising the display panel of claim 1.
Claims 3 is rejected under 35 U.S.C. 103 as being unpatentable Jeon and U.S. 2020/0411779 (Tanaka).
claim 3 which depends upon claim 2, Jeon teaches the stress adjusting layer is acrylic resin at [0050] and is compressive at [0051].  
Examiner takes official notice that flexible substrates comprising polyimide are well known in the art.
Jeon does not teach the stress adjustment layer is at least one material selected from the group consisting of polyimide, polyetherimide, polyphenylene sulfide, and polyarylate.
Tanaka is directed to stress adjusting layers.  At [0081] and [0119], Tanaka teaches that polyimide may be configured as a compressive material.
Taken as a whole, the prior art is directed to stress adjusting layers.  Tanaka teaches that polyimide is a suitable material to form a compressive stress.  Accordingly, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to configure the device of claim 1 wherein the stress adjustment layer is at least one material selected from the group consisting of polyimide, polyetherimide, polyphenylene sulfide, and polyarylate, and the flexible substrate is at least one material selected from the group consisting of polyimide, polyetherimide, polyphenylene sulfide, and polyarylate because doing so amounts to mere substitution or art recognized equivalents, see MPEP 2143 and because the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).
Allowable Subject Matter
Claim 5-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
    PNG
    media_image3.png
    557
    559
    media_image3.png
    Greyscale

Regarding claim 5 which depends upon claim 2, Jeon discloses a plurality of layers disposed in the display region wherein the layers comprise: a barrier layer, 114 [0058], overlying the flexible substrate, as shown; a buffer layer, 120 [0059], overlying the barrier layer, as shown; a first gate insulating layer,  130 [0063], overlying the buffer layer, as shown; a second gate insulating layer, 140 [0063], overlying the first gate insulating layer, as shown; a dielectric layer, 150 [0066], overlying the second gate insulating layer, as shown; the metal trace overlying the dielectric layer, trace is in layer 160 at Figure 4 which is over 150; a planar layer, 170 [0074], overlying the dielectric layer and the metal trace, as shown; a pixel defining layer, PDL [0074], overlying the planar layer; and the stress adjustment layer, 400, overlying the pixel defining layer, as shown in Figure 4.  Jeong does not disclose this subject matter is in the display region and the non-display region.  Examiners note: an amendment to recite this subject matter is not in the non-display region, will certainly result in rejection of current claim 5 and require further examination of claims 6 and 7 in light of U.S. 2018/0286938 (Moon) 
Claims 6-7 depend directly or indirectly upon claim 5 and are allowable on that basis.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed on the notice of references cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joe Schoenholtz whose telephone number is (571)270-5475.  The examiner can normally be reached on M-Thur 7 AM to 7 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on (571) 272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 




/J.E. Schoenholtz/Primary Examiner, Art Unit 2893